Judgment unanimously reversed on the law without costs and petition granted. Memorandum: Supreme Court erred in denying the petition seeking to compel respondent to comply with petitioner’s request for information pursuant to the Freedom of Information Law (Public Officers Law art 6). An agency must provide a "particularized and specific justification for denying access” (Matter of Capital Newspapers v Bums, 67 NY2d 562, 566; see, Matter of Konigsberg v Coughlin, 68 NY2d 245, 251; Brown v Town of Amherst, 195 AD2d 979, 979-980) and is required to support its claim of exemption from disclosure by setting forth a "factual basis” demonstrating that a statutory exemption applies (Matter of Buffalo News v Buffalo Mun. Hous. Auth., 163 AD2d 830, 831; see, Matter of Gannett Co. v County of Monroe, 59 AD2d 309, 312, affd 45 NY2d 954). Respondent failed to provide a factual basis for an exemption and thus, petitioner is entitled to the records sought. (Appeal from Judgment of Supreme Court, Oneida County, Tenney, J.—CPLR art 78.) Present—Denman, P. J., Green, Pine, Callahan and Davis, JJ.